DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/FR2018/052765 that was filed on November 8, 2018.
A preliminary amendment was received from the applicant on May 5, 2020.
Claims 16-20 have been added.

Drawings
The drawings were received on May 5, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 13 recites the broad recitation “to be extracted from water”, and the claim also recites “in particular on a vessel (3)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 7,506,606) in view of Meyer (US 5,222,454).
Murphy et al. discloses a marine handling craft and system for deploying and recovering an autonomous marine vessel that is launched or recovered by a mother ship, as shown in Figures 1-20, said autonomous marine vessel, defined as Part #4, being comprised of an elongated hull with a keel, as shown in Figures 1-2, and configured to move in an aquatic environment in a surface configuration where said autonomous marine vessel floats on a water surface, as shown in Figure 1, and said marine handling craft or floating structure, defined as Part #2, is configured for launch and recovery by a mother ship, defined as Part #6, with a tether or cable, defined as Part #10, and is comprised of floating port and starboard side pontoons, defined as Parts #16 and 18, which are connected at their front ends to form a bow, defined as Part #12, and are separated at their rear ends to form an opening to an interior space, as shown in Figures 1-3, for launching and recovering said autonomous marine vessel.  Said interior space is at least partially submerged when said marine handling craft or floating structure is in water, as shown in Figure 1.  Said interior space can also be 

Meyer discloses a vessel with a wet well structure for enclosing a smaller vessel, as shown in Figures 1-3, that is comprised of a vessel or floating structure, defined as Part #10, having port and starboard lateral sides, each defined as Part #14, and a wet well or interior space, defined as Part #20, with a submersible bottom having bottom panels, each defined as Part #12, and an elongated opening or slot, defined as Part #21, that is disposed between said bottom panels to allow a keel of said smaller vessel to extend through and be engaged by said elongated opening or slot, as shown in Figure 2, when said smaller vessel is disposed within said interior space.  Said bottom panels open to allow said keel of said smaller vessel to enter through said elongated opening or slot, and then close behind said keel so as to form a stop which encircles and engages said keel with an inflatable seal, defined as Part #15, that is disposed within said elongated opening or slot, as shown in Figure 1.  Said vessel or floating structure is also provided with a plurality of inflatable blocks or cushions, each defined as Part #16, in said interior space for supporting or holding a hull of said smaller vessel, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a floating structure with an interior space having a submersible bottom, an elongated opening or slot, and inflatable blocks or cushions for supporting a smaller vessel with a keel, as taught by Meyer, in .
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Meyer, and further in view of Lehmann et al. (US 3,448,712).
Murphy et al. in combination with Meyer shows all of the features claimed except for the use of a floating structure with port and starboard sides each having at least one elongated inflatable bladder.
Lehmann et al. discloses a pair of buoyant floats for docking and towing a marine vessel, as shown in Figures 1-12, that is comprised of a float or floating structure, defined as Part #12, having a pair of elongate hollow bodies, defined as Parts #16 and 16a, which each include at least one inflatable chamber or bladder, defined as Part #29, which extends along each lateral side of said float or floating structure from a rear to a front of said float or floating structure, as shown in Figures 6-8.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a floating structure with at least one elongated inflatable bladder, as taught by Lehmann et al., in combination with the marine handling craft and system as disclosed by Murphy et al. and the teachings of Meyer for the purpose of providing a marine handling craft or floating structure with ballasting means to facilitate the docking of a marine vessel with said marine handling craft or floating structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LARS A OLSON/Primary Examiner, Art Unit 3617